Title: From John Adams to Thomas Jefferson, 27 May 1785
From: Adams, John
To: Jefferson, Thomas


          
            Dear Sir
            London May 27. 1785
          
          I arrived Yesterday and have made my Visit to day, and been very politely recd, by the Marquis, but of this more hereafter. this is devoted to a smaller Subject.
          
          Upon Enquiry I find, that I cannot, be exempted from paying duties upon my Wines, because no foreign Minister is. except for a less quantity than I have of the best qualities in my Cellar at the Hague.— so that I must stop all that I have in France if I can. to pay Six or Eight shillings sterling a Bottle upon the Small Wines I packed at Auteuil would be folly.— I must beg you then if possible to stop it all, except one Case of Madeira & Frontenac together. let me beg you too to write to Mr Garvey & stop the order for five hundred Bottles of Bourdeaux. all my other Things may be sent on to me, as proposed.
          Coll Smith, has Letters for you, but waits a private Hand.— He sends his Respects to you & Coll Humphreys. if my Things are gone & cannot be stopped I must pay the Impost, heavy as it is. I am sorry to give you this Trouble but I beg you to take the Wine, at any Price you please let your own Maitre D’Hotel judge, or accept it as a present or sell it at Vendue, i.e let Petit dispose of it as he will give you an Acct of proceeds and give me Credit. and then order me to pay stockdale or any Body here for you to the Amount.
          My Esteem, & Regards as due / yours affectionately
          
            John Adams
          
        